Title: From George Washington to Colonel Thomas Proctor and Captains Winthrop Sargent, John Doughty, and Thomas Clark, 23 March 1778
From: Washington, George
To: Proctor, Thomas,Sargent, Winthrop,Doughty, John,Clark, Thomas



Gentn
Head Quarters [Valley Forge] 23d March 1778

Business has prevented my answering yours of the 18th before this time. If I have given Capt. Duplessis a character, in my recommendation of him to Congress, which he does not deserve, I have done it through misinformation. As you very well know, I was not an eye witness of any part of his conduct or behaviour. I took the matter up from Colo. Greens letters, who commanded at Fort Mercer, and who spoke in the highest terms of the Capts. address and Bravery, particularly at the time when Count Donop was defeated. He was an entire stranger to him and therefore could not have been prepossessed in his favor. I am still of opinion that the Rank to which Congress have been pleased to promote him does not injure you; for the Reasons given at large in my last.
You are so well acquainted with the difficulties we labor under in procuring Cloathing, that I am convinced you will attribute the want,

to real scarcity, and not to any intention to injure a Corps which has been distinguished in all services, and which has so well merited it in ours. It is true each State is to provide for its own Regiments, and as that will make the draft upon the Continental Store so much the less, the Artillery and those Regiments not particularly belonging to any State may reasonably expect to be fully supplied. I have very pleasing accounts from all quarters of the purchase of large quantities of Cloathing, and you may rest assured that you shall have your full share and at as reasonable Rates as the Regiments of particular States.
I am unacquainted with the pretensions of Major Popkin to the Lieutenant Colonelcy of Colo. Cranes Battalion. When he arrives at Camp, I shall be ready to hear what he has to urge in defence of his claim and what you have to offer against it. I am Gentn &c.

Go. Washington

